Title: To George Washington from Charles Thomson, 23 July 1789
From: Thomson, Charles
To: Washington, George

 

Sir,
[New York] July 23. 1789

Having had the honor of serving in quality of Secretary of Congress from the first meeting of Congress in 1774 to the present time, a period of almost fifteen years, and having seen in that eventful period, by the interposition of divine Providence the rights of our country asserted and vindicated, its independence declared acknowledged and fixed, peace & tranquility restored & in consequence thereof a rapid advance in arts, manufacturing and population, and lastly a government established which gives well grounded hopes of promoting its lasting welfare & securing its freedom and happiness, I now wish to return to private life.
With this intent I present my self before you to surrender up the charge of the books, records and papers of the late Congress which are in my custody & deposited in rooms of the house where the legislature assemble, and to deliver into your hands the Great Seal of the federal Union, the keeping of which was one of the duties of my Office, and the seal of the Admiralty which was committed to my care when that board was dissolved.
Before I retire I beg leave to recommend to your favour Mr Roger Alden who was appointed, by the late Congress, deputy Secretary & whom I have found an able & faithful assistant, and Mr John Fisher who has served as a clerk in the office for several years with diligence and fidelity & who alone remains unemployed.
And now with most sincere and ardent wishes for the prosperity of our country and a fervent prayer for your health and happiness I bid you an affectionate Farewell.

Chas Thomson

